THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER THE SECURITIES LAWS OF ANY STATE. NO TRANSFER, SALE OR OTHER
DISPOSITION OF THIS NOTE MAY BE MADE UNLESS A REGISTRATION STATEMENT WITH
RESPECT TO THIS NOTE HAS BECOME EFFECTIVE UNDER SAID ACT, AND SUCH REGISTRATION
OR QUALIFICATION AS MAY BE NECESSARY UNDER THE SECURITIES LAWS OF ANY STATE HAS
BECOME EFFECTIVE, OR THE COMPANY HAS BEEN FURNISHED WITH AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 
PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THIS NOTE ARE SUBORDINATED, TO
THE EXTENT SPECIFIED IN THE INTERCREDITOR/SUBORDINATION AGREEMENT, DATED AS OF
JUNE 2, 2008, BY AND AMONG SHOW ME ETHANOL, LLC, THE MAKER, FCS FINANCIAL, PCA,
AND EACH OF THE OTHER PERSONS SUBJECT TO SUCH AGREEMENT, TO PAYMENTS OF CERTAIN
SENIOR INDEBTEDNESS OF MAKER.
 

--------------------------------------------------------------------------------

 
9% SUBORDINATED SECURED PROMISSORY NOTE DUE JUNE 4 2010


$______________
June 5 2008

 
FOR VALUE RECEIVED, the undersigned, Show Me Ethanol, LLC, a Missouri limited
liability company (“Maker”), promises to pay to the order of ______________,
(“Payee,” Payee and any subsequent holder(s) hereof are hereinafter referred to
collectively as “Holder”), the principal sum of _________ ($______), together
with interest on the outstanding Principal balance hereof from the date hereof
at the rate of nine percent (9%) per annum (computed on the basis of a 360-day
year for the actual number of days elapsed), on June 4 2010 (the “Maturity
Date”). Capitalized terms used herein without definition shall have the meanings
set forth in that certain Loan and Security Agreement dated as of the date
hereof which is being entered into in connection with this Note (the “Loan
Agreement”).
 
Interest on the outstanding Principal balance hereof shall be due and payable
annually, in arrears, with the first installment being payable on the first
anniversary of the Closing Date, as defined in the Purchase Agreement and
thereafter on the Maturity Date, at which time the entire outstanding Principal
balance, together with all accrued and unpaid interest, shall be immediately due
and payable in full. The Maker shall make its interest payments under this Note
on each payment date referenced above by making a cash payment through the Agent
(as defined in the Loan Agreement) to the Holder in an amount equal to nine
percent (9%) per annum of the Principal balance outstanding under this Note.
Payments of Principal and/or interest shall be made in lawful money of the
United States of America to the registered Holder of this Note at the address
shown in the register maintained by the Agent for such purpose, all in the
manner provided in the Loan Agreement.
 
This Note and the Loan Agreement are issued pursuant to the Purchase Agreement,
effective as of June 5 2008 (the “Purchase Agreement”), by and among Maker, the
Payee and the other lenders from time to time party thereto, the terms and
provisions of which are incorporated herein by reference. The registered Holder
is entitled to the benefits of this Note, the Purchase Agreement and the Loan
Documents (as defined in the Loan Agreement), as they relate to the Note, and
may enforce the agreements of Maker contained herein and therein and exercise
the remedies provided hereby and thereby or otherwise available in respect
hereto and thereto only through the Agent and not individually as a Holder of
the Note.


--------------------------------------------------------------------------------



The Maker may prepay outstanding Principal on the Note at any time and from time
to time. All payments shall be made on a pro rata basis according to the
outstanding Principal amount of the Notes held by the Lenders.
 
Upon the occurrence of any Event of Default as set forth in the Loan Agreement
or herein, except for an Event of Default resulting from an Act of Bankruptcy or
Act of Dissolution, the Agent at its option, may, without notice to Maker,
accelerate the maturity of the indebtedness evidenced hereby and declare this
Note to be immediately due and payable, as well as any and all other
indebtedness of Maker to the Lenders. Upon the occurrence of any such Event of
Default and the acceleration of the maturity of the indebtedness evidenced by
the Notes: (a) Agent, on behalf of Holder, shall be immediately entitled to
exercise any and all rights and remedies possessed by Holder pursuant to the
terms of this Note and all of the other Loan Documents; and (b) Holder shall
have any and all other rights and remedies that Lenders may now or hereafter
possess at law, in equity or by statute.
 
Following an Event of Default, all of Maker’s obligations under this Note shall,
for such time as Maker fails to cure the Event of Default, bear interest until
paid at an annual rate (the “Default Rate”) equal to the lesser of (i) the rate
that is five percentage points (5%) in excess of the above-specified interest
rate, or (ii) the maximum rate of interest allowed to be charged under
applicable law (the “Maximum Rate”), regardless of whether or not there has been
an acceleration of the payment of Principal. All such interest shall be paid at
the time of and as a condition precedent to the curing of any such Event of
Default.
 
In the event this Note is placed in the hands of an attorney for collection, or
if Holder incurs any costs incident to the collection of the indebtedness
evidenced hereby, Maker and any endorsers hereof agree to pay to Holder an
amount equal to all such costs, including without limitation all reasonable
attorneys’ fees and all court costs.
 
Presentment for payment, demand, protest and notice of demand, protest and
nonpayment are hereby waived by Maker and all other parties hereto. No failure
to accelerate the indebtedness evidenced hereby by reason of an Event of Default
hereunder, acceptance of a past-due installment or other indulgences granted
from time to time, shall be construed as a novation of this Note or as a waiver
of such right of acceleration or of the right of Holder thereafter to insist
upon strict compliance with the terms of this Note or to prevent the exercise of
such right of acceleration or any other right granted hereunder or by applicable
law. No extension of the time for payment of the indebtedness evidenced hereby
or any installment due hereunder, made by agreement with any person now or
hereafter liable for payment of the indebtedness evidenced hereby, shall operate
to release, discharge, modify, change or affect the original liability of Maker
hereunder or that of any other person now or hereafter liable for payment of the
indebtedness evidenced hereby, either in whole or in part, unless Holder agrees
otherwise in writing. This Note may not be changed orally, but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought.
 
The indebtedness and other obligations evidenced by this Note are further
evidenced by (i) the Purchase Agreement, (ii) the Loan Documents and (iii)
certain other instruments and documents, as may be required to protect and
preserve the rights of Maker and Payee, as more specifically described in the
Purchase Agreement.
 
All agreements herein made are expressly limited so that in no event whatsoever,
whether by reason of advancement of proceeds hereof, acceleration of maturity of
the unpaid balance hereof or otherwise, shall the amount paid or agreed to be
paid to Holder for the use of the money advanced or to be advanced hereunder
exceed the Maximum Rate. If, from any circumstances whatsoever, the fulfillment
of any provision of this Note or any other agreement or instrument now or
hereafter evidencing, securing or in any way relating to the indebtedness
evidenced hereby shall involve the payment of interest in excess of the Maximum
Rate, then, ipso facto, the obligation to pay interest hereunder shall be
reduced to the Maximum Rate; and if from any circumstance whatsoever, Holder
shall ever receive interest, the amount of which would exceed the amount
collectible at the Maximum Rate, such amount as would be excessive interest
shall be applied to the reduction of the Principal balance remaining unpaid
hereunder and not to the payment of interest. This provision shall control every
other provision in any and all other agreements and instruments existing or
hereafter arising between Maker and Holder with respect to the indebtedness
evidenced hereby.

2

--------------------------------------------------------------------------------



THIS NOTE SHALL BE GOVERNED BY, CONSTRUED IN ACCORDANCE WITH, AND ENFORCED
UNDER, THE LAWS OF THE STATE OF MISSOURI, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAW OF SUCH STATE.
 
EACH PARTY TO THIS NOTE HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY AGREEMENTS OR
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE BROUGHT IN THE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MISSOURI AND OF
ALL MISSOURI STATE COURTS SITTING IN CARROLL COUNTY, MISSOURI, AND HEREBY
EXPRESSLY SUBMITS TO THE PERSONAL JURISDICTION AND VENUE OF SUCH COURTS FOR THE
PURPOSES THEREOF AND EXPRESSLY WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM
THAT SUCH COURTS ARE AN INCONVENIENT FORUM. IT IS FURTHER AGREED THAT VENUE FOR
ANY SUCH ACTION SHALL LIE EXCLUSIVELY WITH COURTS SITTING IN CARROLL COUNTY,
MISSOURI, UNLESS HOLDER AGREES TO THE CONTRARY IN WRITING. EACH PARTY HEREBY
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF
BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN
THE LOAN AND SECURITY AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER
SUCH MAILING.
 
EACH PARTY TO THIS NOTE HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO
ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS NOTE OR
ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. THE MAKER (I)
CERTIFIES THAT NEITHER HOLDER NOR ANY REPRESENTATIVE OR ATTORNEY OF HOLDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT HOLDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (II) ACKNOWLEDGES THAT
HOLDER HAS BEEN INDUCED TO PURCHASE THIS NOTE BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.
 
As used herein, the terms “Maker” and “Holder” shall be deemed to include their
respective successors, legal representatives and assigns, whether by voluntary
action of the parties or by operation of law.

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Note is executed on the date first above written.
 
MAKER:
SHOW ME ETHANOL, LLC
 
By:
    
Name:
   
Title:
    


4

--------------------------------------------------------------------------------


 